Roberts, Chief Justice.
There is in the transcript an agreement of counsel as to what the charge of the court was to the jury, which was not authenticated by the approval of the judge presiding. It cannot therefore be regarded by this court. There are no statement of facts, bill of exceptions, or charge of the court in the record.
The indictment is good for the offense of disturbing a congregation assembled for religious worship, whether tested by Article 284 of the Criminal Code, as it stood when the indictment was found, or by the same Article 284 as amended by the act of twenty-third of April, 1873 (page 43 of Gen. Laws Thirteenth Legislature). The words, “by loud and vociferous talking and swearing,” do not vitiate the indictment, being merely a description of the means of disturbance, though not embraced in the article of the code before its amendment. The fine of $25 might be assessed by the jury under either the original or amended article.
Considering, then, the indictment and the verdict, which *6are all that can be regarded by the court, as the record is here presented, there is no error in the judgment of the court. It is therefore affirmed. '
Affirmed.